Exhibit 2.1 FIRST AMENDMENT TO THE CONTRIBUTION AGREEMENT This First Amendment to the Contribution Agreement (this “Amendment”) is dated as of March 21, 2017, by and among Earthstone Energy, Inc., a Delaware corporation (“Earthstone”), Earthstone Energy Holdings, LLC, a Delaware limited liability company (“EEH”), Lynden USA Inc., a Utah corporation (“Lynden”), Lynden USA Operating, LLC, a Texas limited liability company (“Lynden Sub”), Bold Energy Holdings, LLC, a Texas limited liability company (“Bold”), and Bold Energy III LLC, a Texas limited liability company (“Bold Sub”), and amends that certain Contribution Agreement dated as of November 7, 2016, among Earthstone, EEH, Lynden, Lynden Sub, Bold and Bold Sub (the “Contribution Agreement”).Capitalized terms used and not otherwise defined in this Amendment shall have the respective meanings set forth in the Contribution Agreement. Earthstone, EEH, Lynden, Lynden Sub, Bold and Bold Sub are sometimes referred to herein individually as a “Party” and, collectively, as the “Parties.” WHEREAS, the Parties desire to modify the Contribution Agreement on the terms herein; and WHEREAS, the Parties desire to amend the Contribution Agreement to amend the termination date from March 31, 2017 to June 30, 2017. NOW, THEREFORE, in consideration of the premises and mutual promises, representations, warranties, covenants, conditions and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound by the terms hereof, agree as follows: ARTICLE IAMENDMENTS Section 1.1Amendments.
